107 F.3d 869
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Amal WAINWRIGHT, Plaintiff-Appellant,v.BOOZ, ALLEN & HAMILTON, INCORPORATED, Defendant-Appellee.
No. 96-2703.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1997.Decided Feb. 25, 1997.

Amal Wainwright, Appellant Pro Se.
Mark Edward Baker, CROWELL & MORING, Washington, D.C., for Appellee.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's November 1, 1996, order denying her motions for appointment of counsel and for protective order;  and its November 13, 1996, order denying her motions for extension of time to complete discovery and for reconsideration of the denial of her motion for appointment of counsel.  We dismiss the appeal for lack of jurisdiction because the orders are not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The orders here appealed are neither final orders nor appealable interlocutory or collateral orders.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.